As filed with the Securities and Exchange Commission on March 31, 2014 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRANS WORLD ENTERTAINMENT CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction ofIncorporation or Organization) 451220 (Primary Standard IndustrialClassification Code Number) 14-1541629 (I.R.S. EmployerIdentification Number) 38 Corporate CircleAlbany, New York 12203(518) 452-1242 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrants Principal Executive Offices) John AndersonTrans World Entertainment Corporation38 Corporate CircleAlbany, New York 12203(518) 452-1242 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) With a copy to: William M. HartnettCahill Gordon & Reindel LLP 80 Pine StreetNew York, New York 10005(212) 701-3000 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer
